ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-454, concluding that CHARLES THOMAS HUTCHINS of FARMINGDALE, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 3.4(g) (threatening to present criminal charges to gain an improper advantage in a civil proceeding), and good cause appearing;
It is ORDERED that CHARLES THOMAS HUTCHINS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.